DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on September 7, 2021 is acknowledged.  Claims 3 and 4 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species, there being no allowable generic or linking claims. 
Claims 1, 2 and 5-10 are examined.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 2 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected because of the following limitations either lack the antecedent basis or are not clear: “plural fuel injectors”, “pilot and mains injection stages”, “the received fuel flow”, “at the pilot stages of the injectors and a mains flow for injecting at the mains stages of the injectors”, “pilot (Pilot) and mains (Mains) fuel manifolds”, “for pilot operation “, “for pilot and mains operation”, etc…appear to an errors for --the fuel injectors--, --a pilot stage and a mains stage--, -- the metered fuel flow--, --at the pilot stage of the fuel injectors and a mains flow for injecting at the mains stage of the fuel injectors--, --pilot (Pilot) fuel manifold and mains (Mains) fuel manifold--, --for the pilot operation--, --for the pilot and mains operation--, respectively.
Claim 5 recites limitations “the measured fuel flow” and “the received fuel flow”.  There is no antecedent basis for these limitations in the claims.
Claim 6 recites a limitation “the first and second parts of the pilot flow” which appears to be an error for --the first part of the pilot flow and the second part of the pilot flow--.
Claim 7 recites a limitation “the injectors” which appears to be an error for --the fuel injectors--.
Claim 8 recites a limitation “fuel injectors” which appears to be an error for --the fuel injectors--.
Allowable Subject Matter
Claims 1 -10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Reasons for Allowance
Prior art does not teach in combination with the other limitations of the independent claim: for each injector of the first portion of the fuel injectors during pilot-only operation the pilot fuel manifold is shut off from the injector's pilot stage, and a path is opened from the mains fuel manifold to the injector's pilot stage, and (ii) for each injector of the first portion of the fuel injectors during pilot and mains operation a path is opened from the pilot fuel manifold to the injector's pilot stage, and the mains fuel manifold is 
Closest prior art Snodgrass et al (10,907,824) teaches that during pilot-only operation the valve 52 is closed and the cooling flow is diverted to the pilot injector 30 via valve 38.  However, fuel to some pilot injectors from the pilot manifold 34/36 is never shut off and the fuel from main manifold 32 is not diverted to the pilot injectors which were shut off from the pilot manifold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/ARUN GOYAL/             Primary Examiner, Art Unit 3741